Citation Nr: 9936208	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel







INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March and July 1998 rating decisions of the RO.  

The Board notes that the veteran has not appealed the denial 
of his claims for entitlement to service connection for 
diabetes mellitus, hypertension, bilateral hearing loss, 
allergic conjunctivitis and high cholesterol.  Those claims 
are not in appellate status and will not be further 
addressed.  



FINDINGS OF FACT

The veteran's claim that he currently suffers from PTSD due 
to service is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves a question of medical causation or diagnosis, 
medical evidence to the effect the claim is "plausible" or 
"possible" is required.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A claimant cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In this case, the claims folder contains the veteran's April 
1998 statement of stressors during his service in the 
Republic of Vietnam.  He indicated that he had hit three land 
mines while driving tanks during service.  He also reported 
that he was involved in firefights in the jungle and pulled 
guard duty while in the jungle.  He indicated that he had to 
retrieve wounded soldiers and put them on helicopters.  He 
reported that he did a lot of fighting during the TET 
offensive and that, two weeks prior to leaving Vietnam, two 
or three new replacements were killed during a fire fight 
near the Cambodian border.  

The May 1998 VA examination report shows a diagnosis of PTSD.  
March and October 1998 VA Mental Health Clinic outpatient 
treatments records each show a diagnosis of PTSD based on the 
veteran's reported stressors during active service in 
Vietnam.

As noted hereinabove, in determining whether an application 
for benefits is well-grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's claimed in-service stressor 
events which are presumed credible, and medical evidence 
linking the PTSD to events in service.  

The veteran's claim therefore meets the requirements set 
forth by the Court in Caluza.  Accordingly, the Board finds 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

In October 1998, the RO requested verification of the 
veteran's claimed stressors from the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR).  The RO 
provided copies of the veteran's DA Form 20, DD Form 214 and 
his response to the questionnaire regarding stressors.  In 
October 1998, USASCRUR confirmed receipt of that request and 
indicated that the search would be conducted as soon as 
possible but that the response time was averaging 6 months or 
longer.  There is no evidence in the claims file that a 
response to the RO's request for verification of stressors 
has been received from USASCRUR.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Since VA has a duty to assist the veteran, the RO should take 
appropriate steps to contact the veteran and obtain a more 
detailed list of his claimed in-service stressor events.  The 
RO should again attempt to verify all reported stressors 
through USASCRUR.  All current treatment records, both 
private and VA should be obtained.  Finally, the veteran 
should be scheduled for another VA examination to confirm 
whether he currently suffers from disability attributable to 
PTSD due to a verified stressor event in service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since October 1998.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
Regarding the death of replacements to 
his unit as reported by the veteran, he 
should include the most specific date 
possible, the individuals' full names and 
a brief description of the incident.  He 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  

3.  Then, when the veteran responds, the 
RO should prepare a summary of all 
claimed stressors and alleged combat 
exposure.  The summary of stressors and 
alleged combat exposure, with specific 
details regarding the veteran's alleged 
stressors and combat exposure, and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged combat and stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.  The responses from 
USASCRUR should be associated with the 
claims folder.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to ascertain whether he currently suffers 
from PTSD and, if so, whether any 
diagnosis of PTSD is supported by a 
verified stressor event(s).  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



